 

Exhibit 10.5

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

AMENDMENT NO. 3 TO SUBLICENSE AGREEMENT

 

THIS AMENDMENT NO. 3 TO SUBLICENSE AGREEMENT (the "Amendment") is made and
entered into as of February 27,  2015 ("Amendment Effective Date") and amends
the Sublicense Agreement effective as of February 16, 2012, as amended pursuant
to that certain Amendment to Sublicense Agreement dated December 11, 2012 and
Amendment to Sublicense Agreement dated January 7, 2013 (the "Sublicense
Agreement") by and between Ligand Pharmaceuticals Incorporated, a corporation
organized under the laws of Delaware and having a place of business at 11119
North Torrey Pines Road, Suite 200, La Jolla, CA, 92037 and its wholly owned
subsidiary, Pharmacopeia, LLC (as successor in interest to Pharmacopeia Drug
Discovery Inc.) ("PCOP"), a limited liability company organized under the laws
of Delaware and having a place of business at 11119 North Torrey Pines Road,
Suite 200, La Jolla, CA, 92037 (collectively, Ligand Pharmaceuticals
Incorporated and PCOP shall be known as "Ligand") and Retrophin, Inc., a
corporation organized under the laws of Delaware and having a place of business
at 777 Third Avenue, 22nd Floor, New York, NY, 10017 ("Retrophin").

 

BACKGROUND

 

WHEREAS Ligand and Retrophin have previously entered into the Sublicense
Agreement; and

 

WHEREAS, Ligand and Retrophin desire to amend certain terms of the Sublicense
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties, intending to be legally bound, agree as
follows:

 

1.          Capitalized Terms. The capitalized terms used herein and not
otherwise defined shall have the same definitions as provided in the Sublicense
Agreement

 

2.          Amendments.

 

a)Sections 6.1.2 and 6.1.4 of the Sublicense Agreement are hereby removed.

 

b)Section 6.1.3 of the Sublicense Agreement is hereby amended to read as
follows:

 

“File for Approval for at least one (1) Orphan Licensed Product (“Approval
Submission”) no later than […***…] (“Filing Deadline”); provided that if
Retrophin exercises its Extension Option (as defined below), then the Filing
Deadline shall become (a) […***…] if the Approval Submission is filed pursuant
to the Code of Federal Regulations Title 21, Subpart H (“Subpart H”) or (b)
[…***…], if the Approval Submission is not eligible to be filed pursuant to
Subpart H.  In order to exercise the Extension Option, prior to or on […***…]

 

****Confidential Treatment Requested

 



 

 






 

(“Extension Date”), Retrophin shall either (a) pay to Ligand […***…] or (b)
issue to Ligand, or ensure that Ligand receives, that number of shares of
capital stock of Retrophin equal to […***…] as determined by the average of the
closing prices for such capital stock over a five (5) trading day period ending
three (3) trading days before the Extension Date (“Extension Option”).  

 

c)Development Milestone Events.  The third milestone event in Table 1 for
$[…***…] shall be amended and restated as follows:

 

“[…***…]”

 

3.          No Other Amendments. Except as provided herein, the Sublicense
Agreement shall continue in full force and effect.

 

4.          Governing Law. This Amendment shall be governed by, enforced, and
shall be construed in accordance with the laws of the State of New York without
regard to its conflicts of law provisions.

 

5.          Counterparts. This Amendment may be executed in counter-parts with
the same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

[Signature Page Follows]

 



***Confidential Treatment Requested

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to Sublicense
Agreement through their duly authorized representatives to be effective as of
the Amendment Effective Date.

 

LIGAND PHARMACEUTICALS   RETROPHIN, INC.   INCORPORATED                     By:
/s/ Matthew W. Foehr     By: /s/ Steve Aselage  



Name: Matthew W. Foehr     Name: Steve Aselage    



Title: President/COO     Title: CEO  

 

Signature Page to Amendment to Sublicense Agreement

 

 

 